Holmes, J.,
dissenting. In my dissenting opinion in Longfellow v. Newark (1985), 18 Ohio St. 3d 144, 146, I proposed that this court adopt the approach that the United States Supreme Court has taken to determine the extent of municipal liability in actions brought pursuant to Section 1983, Title 42, U.S. Code. Under such approach, a city of this state would only be liable for the execution of a governmental policy or custom which ultimately causes harm to another. Additionally, and more specifically for the purposes of this appeal, a municipality could not be held liable under a respondeat superior theory merely because it employs a tortfeasor. Longfellow, supra, at 146 (dissenting opinion); Monell v. Dept. of Social Services of New York City (1978), 436 U.S. 658, 693-694; Owen v. Independence (1980), 445 U.S. 622.
The majority herein concedes that Officer Baker is not liable for any of his actions as he is afforded complete immunity under R.C. 701.02. However, the majority then permits a cause of action against his employer, the city of Willoughby.
In addition to the Supreme Court’s pronouncement, this court has long recognized that an employer will be exonerated from any potential *144vicarious liability when its employee is found not to be at fault. Losito v. Kruse (1940), 136 Ohio St. 183 [16 O.O. 185]; State, ex rel. Flagg, v. Bed-ford (1966), 7 Ohio St. 2d 45 [36 O.O.2d 41]. Under the doctrine of respondeat superior, an employer is not liable where there is a lack of evidence that it caused the injury in question and a judgment in favor of its employee has been rendered. Moncol v. Bd. of Edn. (1978), 55 Ohio St. 2d 72 [9 O.O.3d 75], syllabus. Therefore, under the facts presented, it should follow that if Officer Baker has been dismissed from suit then there lacks any basis upon which to hold the municipality vicariously liable.
However, with no legal justification, the majority adopts Section 217(b)(ii) of the Restatement of the Law 2d, Agency (1958) 468-469, in support of its decision herein. The reader is given no foundation for the adoption of the Restatement view except a citation to an annotation contained in 1 A.L.R. 3d 677 (1965). It is interesting to note that this annotation is entitled “Liability of Employer for Injury to Wife or Child of Employee Through Latter’s Negligence.” I, for one, am not sure what this annotation has to do with extending municipal liability to include the alleged willful or wanton acts of police officers in responding to emergency calls. I believe the extension is extremely ill-conceived.
Based on the Supreme Court’s interpretation concerning municipal liability under Section 1983 and this state’s common law, it is my view that appellees’ complaint does not state a cause of action against the city of Willoughby. Accordingly, I dissent.
Locher and Wright, JJ., concur in the foregoing dissenting opinion.